Name: 82/280/EEC: Commission Decision of 13 April 1982 establishing that the apparatus described as 'Scintag - diffractometer, model R3', may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1982-05-08

 Avis juridique important|31982D028082/280/EEC: Commission Decision of 13 April 1982 establishing that the apparatus described as 'Scintag - diffractometer, model R3', may be imported free of Common Customs Tariff duties Official Journal L 126 , 08/05/1982 P. 0019 - 0019*****COMMISSION DECISION of 13 April 1982 establishing that the apparatus described as 'Scintag - diffractometer, model R3' may be imported free of Common Customs Tariff duties (82/280/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 23 September 1981, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Scintag - diffractometer, model R3', to be used for the automatic recording and analysis of X-ray reflexes in single crystals in structural analysis of molecules, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 22 March 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a diffractometer; whereas its objective technical characteristics, such as the precision of the measuring of the reflexion, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Scintag - diffractometer, model R3', which is the subject of an application by the Federal Republic of Germany of 23 September 1981, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 April 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.